[exhibit1012001.jpg]
EXCHANGE AGREEMENT [●] (the “Undersigned”), for itself and on behalf of the
beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned holds contractual and investment authority (each Account, as well as
the Undersigned if it is exchanging Notes (as defined below) hereunder, a
“Holder”), enters into this Exchange Agreement (the “Agreement”) with Amicus
Therapeutics, Inc., a Delaware corporation (the “Company”), on January 23, 2019,
whereby the Holders will exchange (the “Exchange”) the Company’s 3.00%
Convertible Senior Notes due 2023 (the “Notes”) for the Exchange Consideration
(as defined below). The Notes to be exchanged by the Holder in the Exchange are
referred to herein as the “Exchanged Notes”. On and subject to the terms and
conditions set forth in this Agreement, the parties hereto agree as follows:
Article I: Exchange of the Notes for the Exchange Consideration At the Closing
(as defined herein), the Undersigned hereby agrees to cause the Holders to
exchange and deliver to the Company the Notes set forth on Exhibit A hereto, and
in exchange therefor the Company hereby agrees to deliver to the Holders for
each $1,000 principal amount of Notes 178.6559 shares of common stock, par value
$0.001 per share, of the Company (the “Common Stock”) (the “Exchange Shares”),
together with cash in lieu of any fractional share of Common Stock, and cash
equal to accrued but unpaid interest on such Notes to, but excluding, the
Closing Date (as defined below) (“Accrued Interest”), in each case as specified
on Exhibit A hereto. Such aggregate Exchange Shares, together with any such cash
in lieu of any fractional share and any Accrued Interest, are referred to herein
as the “Exchange Consideration.” The closing of the Exchange (the “Closing”)
shall occur on January 28, 2019, or such later date as mutually agreed in
writing by the parties (the “Closing Date”), subject to the exceptions set forth
in the following sentence. At the Closing, (a) the Holder shall deliver or cause
to be delivered to the Company all right, title and interest in and to its Notes
(and no other consideration) free and clear of any mortgage, lien, pledge,
charge, security interest, encumbrance, title retention agreement, option,
equity or other adverse claim thereto (collectively, “Liens”), together with any
documents of conveyance or transfer required by the Company to transfer to and
confirm all right, title and interest in and to the Notes free and clear of any
Liens, and (b) the Company shall deliver to each Holder the Exchange
Consideration (or, if there are no Accounts, the Company shall deliver to the
Undersigned, as the sole Holder, the Exchange Consideration). Delivery of such
Notes as provided above will be made by each Holder by posting, at or before
10:00 A.M. (New York city time) on the Closing Date, a withdrawal request for
such Notes through the Deposit or Withdrawal at Custodian (“DWAC”) settlement
system of the Depository Trust Company (“DTC”) through the DTC participant
identified in Exhibit A hereto with respect to such Holder (it being understood
that posting such request on any date before the Closing Date will result in
such request expiring unaccepted at the close of business on such date, and such
Holder will need to repost such withdrawal request on the Closing Date).
Following receipt of such Notes, the Company will deliver such Exchange Shares,
bearing an unrestricted CUSIP number, to the DTC participant identified in
Exhibit A hereto with respect to such Holder, through the facilities of DTC free
and clear of all Liens;



--------------------------------------------------------------------------------



 
[exhibit1012002.jpg]
provided, however, that the Undersigned acknowledges that the Company may delay
the delivery of the Exchange Consideration due to procedures and mechanics
within the system of the Depository Trust Company, or events beyond the
Company’s control, and that such delay will not be a default under this
Agreement so long as the Company is using its commercially reasonable efforts to
effect the delivery of the Exchange Consideration. Article II: Covenants,
Representations and Warranties of the Holders Each Holder (and, where specified
below, the Undersigned) hereby covenants as follows and makes the following
representations and warranties, each of which is and shall be true and correct
on the date hereof and at the Closing, to the Company, and all such covenants,
representations and warranties shall survive the Closing. Section 2.1 Power and
Authorization. The Holder is duly organized, validly existing and in good
standing under the laws of its state of formation, and has the power, authority
and capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the Exchange contemplated hereby. If the
Undersigned is executing this Agreement on behalf of Accounts, (a) the
Undersigned has all requisite discretionary and contractual authority to enter
into this Agreement on behalf of, and bind, each Account, and (b) Exhibit A
hereto is a true, correct and complete list of (i) the name of each Account,
(ii) the aggregate principal amount of such Account’s Notes that are subject to
the Exchange and (iii) the Exchange Shares to be delivered to such Account
(together with cash in lieu of any fractional share and any Accrued Interest).
Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Undersigned and constitutes a legal,
valid and binding obligation of the Undersigned and the Holder, enforceable
against the Undersigned and the Holder in accordance with its terms, except that
such enforcement may be subject to (a) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws affecting or relating
to enforcement of creditors’ rights generally, and (b) general principles of
equity, whether such enforceability is considered in a proceeding at law or in
equity (the “Enforceability Exceptions”). This Agreement and consummation of the
Exchange will not violate, conflict with or result in a breach of or default
under (i) the Undersigned’s or the Holder’s organizational documents, (ii) any
agreement or instrument to which the Undersigned or the Holder is a party or by
which the Undersigned or the Holder or any of their respective assets are bound,
or (iii) any laws, regulations or governmental or judicial decrees, injunctions
or orders applicable to the Undersigned or the Holder, except for such
violations, conflicts or breaches under clauses (ii) and (iii) above that would
not, individually or in the aggregate, have a material adverse effect on the
financial position, results of operations or prospects of the Undersigned or
Holder or on their performance of the obligations under this Agreement or on the
consummation of the transactions contemplated hereby. Section 2.3 Title to the
Exchanged Notes. The Holder or the Undersigned, as applicable, has been the
beneficial owner of the Notes continuously from and after a date no later than
January 1, 2019, is currently the sole beneficial owner of the Notes, and at the
Closing will be the sole legal and beneficial owner of the Notes, set forth
opposite its name on Exhibit A hereto. The Holder or the Undersigned, as
applicable, has good, valid and marketable title to its 2



--------------------------------------------------------------------------------



 
[exhibit1012003.jpg]
Exchanged Notes, free and clear of any Liens (other than pledges or security
interests that the Holder or the Undersigned, as applicable, may have created in
favor of a prime broker under and in accordance with its prime brokerage
agreement with such broker). The Holder or the Undersigned, as applicable, has
not, in whole or in part, except as described in the preceding sentence, (a)
assigned, transferred, hypothecated, pledged, exchanged or otherwise disposed of
any of its Exchanged Notes or its rights in its Exchanged Notes, or (b) given
any person or entity any transfer order, power of attorney or other authority of
any nature whatsoever with respect to its Exchanged Notes. Upon delivery of such
Exchanged Notes to the Company pursuant to the Exchange, such Exchanged Notes
shall be free and clear of all Liens. Section 2.4 Institutional Accredited
Investor or Qualified Institutional Buyer. The Holder is either (i) an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), or (ii) a “qualified institutional buyer” within
the meaning of Rule 144A promulgated under the Securities Act. Section 2.5 No
Affiliate Status; Beneficial Ownership. The Holder is not, will not be as of the
Closing Date, and has not been and will not be during the consecutive three
month periods preceding the date hereof or the Closing Date, a director, officer
or “affiliate” within the meaning of Rule 144 promulgated under the Securities
Act (an “Affiliate”) of the Company. A period of at least six months (calculated
in the manner provided in Rule 144(d) under the Securities Act) has lapsed since
the Exchanged Notes were acquired from the Company or from a person known by the
Holder or the Undersigned to be an Affiliate of the Company. The Holder and its
Affiliates collectively beneficially own and will beneficially own (calculated
in accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) as of the Closing Date (without giving effect to
the exchange contemplated by this Exchange Agreement) (i) less than 5% of the
outstanding Common Stock and (ii) less than 5% of the aggregate number of votes
that may be cast by holders of those outstanding securities of the Company that
entitle the holders thereof to vote generally on all matters submitted to the
Company’s stockholders for a vote. Immediately after giving effect to the
Exchange and the issuance of the Exchange Shares, the Holder and its Affiliates
will not collectively beneficially own (calculated in accordance with Section
13(d) of the Exchange Act) in excess of 9.9% of either (i) the outstanding
Common Stock or (ii) the aggregate number of votes that may be cast by holders
of those outstanding securities of the Company that entitle the holders thereof
to vote generally on all matters submitted to the Company’s stockholders for a
vote. Section 2.6 Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Exchange and has had
the opportunity to review (and has carefully reviewed) (i) the Company’s filings
and submissions with the Securities and Exchange Commission (the “SEC”),
including, without limitation, all information filed or furnished pursuant to
the Exchange Act (collectively, the “Public Filings”), and (ii) this Agreement
(including Exhibit A hereto) (collectively, the “Materials”), (b) the Holder has
had a full opportunity to ask questions of the Company concerning the Company,
its business, operations, financial performance, financial condition and
prospects, and the terms and conditions of the Exchange, and to obtain from the
Company any information that it considers necessary in making an informed
investment decision and to verify the accuracy of the information set forth 3



--------------------------------------------------------------------------------



 
[exhibit1012004.jpg]
in the Public Filings and the other Materials, (c) the Holder has had the
opportunity to consult with its accounting, tax, financial and legal advisors to
be able to evaluate the risks involved in the Exchange and to make an informed
investment decision with respect to such Exchange, (d) the Holder is not
relying, and has not relied, upon any statement, advice (whether accounting,
tax, financial, legal or other), representation or warranty made by the Company
or any of its affiliates, agents or representatives or any other entity or
person, (e) no statement or written material contrary to the Public Filings or
the Materials has been made or given to the Holder by or on behalf of the
Company, (f) the Company may have information that has not been publicly
disclosed concerning the Company, its subsidiaries and affiliates (the
“Information”) and (i) such Information may be indicative of or affect the value
of the Exchange Consideration, the Notes or the Common Stock, (ii) the Holder
has not received any such Information and (iii) any such Information could be
material to Holder’s decision to consummate the Exchange or otherwise adverse to
its interests and (g) the Holder is able to fend for itself in the Exchange.
Section 2.7 Further Action. The Holder agrees that it will, upon request,
execute and deliver any additional documents deemed by the Company, the trustee
for the Notes or the transfer agent for the Common Stock to be necessary or
desirable to complete the Exchange. Section 2.8 Exchange. The terms of the
Exchange are the result of bilateral negotiations between the parties. Section
2.9 Withholding. The Company and its agents shall be entitled to deduct and
withhold from any consideration payable pursuant to this Agreement such amounts
as may be required to be deducted or withheld under applicable law, and shall be
provided with a Form W- 9 or the appropriate series of Form W-8, in order to
establish whether such Holder is entitled to an exemption from (or reduction in
the rate of) withholding. To the extent any such amounts are withheld and
remitted to the appropriate taxing authority, such amounts shall be treated for
all purposes as having been paid to the Holder to whom such amounts otherwise
would have been paid. Section 2.10 Securities Law Matters. The Holder is not
acquiring the Exchange Shares with a view to distribution in violation of
applicable securities laws. Section 2.11 Commissions. Neither the Holder nor the
Undersigned has engaged any broker, finder or other entity acting under the
authority of the Holder or the Undersigned, as applicable, or any of their
affiliates, that is entitled to any commission or other fee directly or
indirectly in connection with the Exchange and neither the Holder, the
Undersigned nor anyone acting on either’s behalf has received any commission or
remuneration directly or indirectly in connection with or in order to solicit or
facilitate the Exchange. Section 2.12 Disclosure. Each of the Holder and the
Undersigned covenant that, unless otherwise required by law or if otherwise
publicly disclosed by the Company, it will keep the terms of this Agreement
confidential and shall not disclose such terms to any other party (other than
the owners, employees, agents, representatives and advisors, including
attorneys, accountants and consultants, of the Holder or the Undersigned
(together, the “Holder Representatives”) on a “need to know” basis, provided
that such Holder Representatives shall 4



--------------------------------------------------------------------------------



 
[exhibit1012005.jpg]
be advised of the confidentiality obligations hereunder and the Holder and the
Undersigned shall be jointly responsible for any breach of the terms hereof by
the Holder Representatives). Article III: Covenants, Representations and
Warranties of the Company The Company hereby covenants as follows, and makes the
following representations and warranties, each of which is and shall be true and
correct on the date hereof and at the Closing, to the Holders, and all such
covenants, representations and warranties shall survive the Closing. Section 3.1
Power and Authorization. The Company is duly incorporated, validly existing and
in good standing under the laws of its state of incorporation, and has the
power, authority and capacity to execute and deliver this Agreement, to perform
its obligations hereunder, and to consummate the Exchange contemplated hereby.
Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. This Agreement and consummation of the Exchange will
not violate, conflict with or result in a breach of or default under (i) the
charter, bylaws or other organizational documents of the Company, (ii) any
agreement or instrument to which the Company is a party or by which the Company
or any of its assets are bound, or (iii) any laws, regulations or governmental
or judicial decrees, injunctions or orders applicable to the Company, except for
such violations, conflicts or breaches under clauses (ii) and (iii) above that
would not, individually or in the aggregate, have a material adverse effect on
the financial position, results of operations or prospects of the Company and
its subsidiaries taken as a whole or on its performance of its obligations under
this Agreement or on the consummation of the transactions contemplated hereby.
Section 3.3 Validity of Underlying Common Stock. The Exchange Shares have been
duly authorized and, upon delivery, will be fully paid and non-assessable; the
Exchange Shares will be issued without any legends that restrict the transfer of
such Exchange Shares under the U.S. federal securities laws; and the Exchange
Shares will not be subject to any preemptive, participation, rights of first
refusal or other similar rights. Upon delivery of such Exchange Shares to the
Holder pursuant to the Exchange, such Exchange Shares shall be free and clear of
all Liens created by the Company. Section 3.4 Listing of Exchange Shares. The
Company shall provide a supplemental listing notice with respect to the Exchange
Shares to the NASDAQ Global Market on or promptly after the Closing Date.
Section 3.5 Exchange. The terms of the Exchange are the result of bilateral
negotiations between the parties. Section 3.6 Securities Act Matters. The
Exchange is exempt from the registration and prospectus-delivery requirements of
the Securities Act and, assuming the accuracy of the Holder’s representations
and warranties in Article II above, including with respect to Holder’s holding
period and affiliate status, the Exchange Shares to be delivered to the
Undersigned’s 5



--------------------------------------------------------------------------------



 
[exhibit1012006.jpg]
account pursuant to this Exchange Agreement will not be subject to restrictions
on transfer under the Securities Act (and will not have any restrictive legends
on such Exchange Shares). Section 3.7 Disclosure. On or before the first
business day following the date of this Agreement, the Company shall issue a
publicly available press release or file with the SEC a Current Report on Form
8-K disclosing all material terms of the Exchange (to the extent not previously
publicly disclosed). Article IV: Miscellaneous Section 4.1 Entire Agreement.
This Agreement and any documents and agreements executed in connection with the
Exchange embody the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof and supersede all prior and
contemporaneous oral or written agreements, representations, warranties,
contracts, correspondence, conversations, memoranda and understandings between
or among the parties or any of their agents, representatives or affiliates
relative to such subject matter, including, without limitation, any term sheets,
emails or draft documents. Section 4.2 Construction. References in the singular
shall include the plural, and vice versa, unless the context otherwise requires.
References in the masculine shall include the feminine and neuter, and vice
versa, unless the context otherwise requires. Headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meanings of the provisions hereof. Neither party, nor its respective counsel,
shall be deemed the drafter of this Agreement for purposes of construing the
provisions of this Agreement, and all language in all parts of this Agreement
shall be construed in accordance with its fair meaning, and not strictly for or
against either party. Section 4.3 Governing Law. This Agreement shall in all
respects be construed in accordance with and governed by the substantive laws of
the State of New York, without reference to its choice of law rules. Section 4.4
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument. Any counterpart or other signature hereon delivered
by facsimile shall be deemed for all purposes as constituting good and valid
execution and delivery of this Agreement by such party. Section 4.5 Release.
Effective as of the Closing Date, the Undersigned and the Holder, each on behalf
of itself and its successors, assigns, heirs and affiliates, to the fullest
extent permitted by applicable law, hereby fully, irrevocably and
unconditionally waives, releases, acquits and forever discharges the Company and
any person who controls or controlled (as such term is defined in Section 15 of
the Securities Act) the Company and each of its past, present and future
affiliates, directors, officers, partners (general and limited), members,
employees, agents, consultants, advisors, fiduciaries and other representatives
(including, without limitation, legal counsel, investment bankers, accountants
and financial advisors) and all of the foregoing persons’ successors and
assigns, including past, present and future officers and directors of any of the
foregoing, from any and all manner of claims, demands, proceedings, 6



--------------------------------------------------------------------------------



 
[exhibit1012007.jpg]
actions, causes of action, arbitrations, hearings, investigations, litigations,
suits (whether civil, criminal, administrative, investigative, or informal),
orders, judgments, contracts, agreements, debts, liabilities and obligations
whatsoever, whether known or unknown, suspected or unsuspected, contingent or
otherwise, both at law and in equity, whether sounding in contract, tort or
otherwise, by reason of, relating to or arising out of, accruing from or in
connection with the Holder’s ownership of the Notes or exchange thereof, except
in the case of actual fraud, acts or omissions that constitute bad faith or
criminal misconduct. Section 4.6 Specific Performance. The parties hereto agree
that irreparable harm would occur if any of the provisions of this Agreement
were not performed in accordance with their specific terms on a timely basis or
were otherwise breached. It is accordingly agreed that, without posting bond or
other undertaking, the parties hereto shall be entitled to injunctive or other
equitable relief to prevent breaches of this Agreement to enforce specifically
the terms and provisions of this Agreement in any court of competent
jurisdiction. In the event that any such action is brought in equity to enforce
the provisions of this Agreement, no party hereto will allege, and each party
hereto hereby waives the defense or counterclaim, that there is an adequate
remedy at law. The parties hereto further agree that (a) by seeking any remedy
provided for in this Section 4.6, a party shall not in any respect waive its
right to seek any other form of relief that may be available to such party under
this Agreement and (b) nothing contained in this Section 4.6 shall require any
party hereto to institute any action for (or limit such party’s right to
institute any action for) specific performance under this Section 4.6 before
exercising any other right under this Agreement. Section 4.7 Termination. The
Company may terminate this Agreement if there has occurred any breach by the
Undersigned or a Holder of any covenant, representation or warranty set forth in
Article II. The Undersigned or a Holder may terminate this Agreement if (a)
there has occurred any breach by the Company of any covenant, representation or
warranty set forth in Article III or (b) the Exchange Shares have not been
delivered to the Holder by the close of business on January 30, 2019. [Signature
Pages Follow] 7



--------------------------------------------------------------------------------



 
[exhibit1012008.jpg]
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written. Amicus Therapeutics, Inc. By: Name: Title: 8



--------------------------------------------------------------------------------



 
[exhibit1012009.jpg]
[●], as Undersigned, in its capacities described in the first paragraph hereof
By: Name: Title: 9



--------------------------------------------------------------------------------



 
[exhibit1012010.jpg]
EXHIBIT A EXCHANGING BENEFICIAL OWNERS Holder’s DTC Aggregate Participant
Numbers Payment Principal Cash Cash DTC DTC Instructions for Account of Amount
of Payment Payment Exchange Participant Participant Cash Payment Beneficial
Notes for for Shares through to Which the for Fractional Owner Submitted
Fractional Accrued Which the Exchange Shares and for Shares Interest Notes Will
Shares Will Accrued Interest Exchange Be Delivered Be Credited [●] $[●] [●] $[●]
$[●] [●] [●] [●]



--------------------------------------------------------------------------------



 